13-12843-scc        Doc 22    Filed 10/26/20 Entered 10/26/20 16:13:40           Main Document
                                           Pg 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                  )
 In re:                                           )      Case No. 1:13-bk-12843 (SCC)
                                                  )      Chapter 7
 ANTONY LUIS MONTERO,                             )
                                                  )
          Debtor                                  )
                                                  )
                                                  )
                                                  )
                                                  )


          ORDER DENYING DEBTOR’S MOTION TO REOPEN CHAPTER 7 CASE

          Upon the motion to reopen the above-captioned case filed by Mr. Montero [Dkt. No. 16]

(the "Motion"); and upon the opposition to the Motion filed by the United States Department of

Education (the "Objection"); and upon the reply to the Opposition filed by Mr. Montero (the

"Reply"); and the Court having held a hearing on the Motion on October 20, 2020 (the

"Hearing"); and the Court having jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334; and the Court having considered the Motion, the Objection, the Reply, and the arguments

of the parties at the Hearing; and the Court having found, for the reasons stated on the record of

the Hearing, that Mr. Montero has failed to demonstrate cause to reopen the above-captioned

case, it is now hereby


          ORDERED, that the Motion is denied.



Dated: October 26, 2020
New York, New York                                    /S/ Shelley C. Chapman
                                                      HON. SHELLEY C. CHAPMAN
                                                      UNITED STATES BANKRUPTCY JUDGE
